By the Court :
Since the rule laid down in Briggs v. Brewster, 23 Yt. 100, we have been very much inclined to apportion costs according to the equity of the case, where each party prevails in part. We have not fully adopted the English rule of allowing the prevailing party, to tax costs upon each seperate issue, which is the only just ground of taxing costs, as every one can see. But we endeavor to approximate justice. In the present case, as the defendant was necessarily kept in court, all the time to reach his offset, and finally prevailed in the action, he will be allowed to tax a term fee and travel, at each term, and an attorney fee, when he prevailed in a trial, but no costs before the auditor, where the decision was against him, and no attorney fee on the judgment to account or on the acceptance of the report.